United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 14, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-41054
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODNEY DEWAYNE MCMORRIS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:04-CR-74-3
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Rodney Dewayne Morris

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     McMorris has filed

a response in which he requests the appointment of new counsel.

The Government has moved to dismiss the appeal based on

McMorris’s appeal waiver.

     Our independent review of the record, counsel’s brief, and

Morris’s reply discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41054
                               -2-

excused from further responsibilities, defendant’s motion for

appointment of new counsel is DENIED, the Government’s motion to

dismiss is DENIED, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.